Citation Nr: 0118053	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  01-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Evaluation of traumatic left optic neuropathy, currently 
rated as 30 percent disabling.

2.  Evaluation of status post closed head injury, post 
concussive syndrome, with residual deficits in attention and 
concentration, currently rated as 10 percent disabling.

3.  Evaluation of status post left scapular fracture, 
currently rated as non-compensably disabling.

4.  Evaluation of status post multiple facial fractures with 
open reduction internal fixation mandibular, left orbital and 
left zygomatic arch fractures, loss of tooth number 24, 
currently rated as non-compensably disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1997 to February 
1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for traumatic 
left optic neuropathy, rated as 30 percent disabling 
effective from February 18, 1999; status post closed head 
injury, post concussive syndrome, with residual deficits in 
attention and concentration, rated as 10 percent disabling 
effective from February 18, 1999; status post left scapular 
fracture, rated as non-compensable effective from February 
18, 1999; status post multiple facial fractures with open 
reduction internal fixation mandibular, left orbital and left 
zygomatic arch fractures, loss of tooth number 24, rated as 
non-compensable effective from February 18, 1999.  Service 
connection was denied for left rib fractures, pulmonary 
contusion; post-traumatic stress disorder; and for acne.  In 
addition, special monthly compensation was granted based on 
blindness in the left eye effective February 18, 1999.  In 
February 2000, the veteran was notified of this decision and 
of his procedural and appellate rights.  The veteran 
perfected his appeal of the assigned ratings for the service-
connected disabilities.  He did not initiate an appeal as to 
any of the other issues.  





FINDINGS OF FACT

1.  The veteran's traumatic left optic neuropathy has caused 
blindness in the left eye; his vision in the right eye has 
been 20/25 or better; there has been no evidence of cosmetic 
defect or enucleation.  

2.  The veteran's status post closed head injury, post 
concussive syndrome has been productive of residual memory 
loss as shown by deficits in concentration and attention; his 
brain trauma has not resulted in the diagnosis of multi-
infarct dementia associated with brain trauma.  

3.  The veteran reports that his status post left scapular 
fracture has been productive of subjective complaints of 
pain, limited motion, and weakness, however, the objective 
medical evidence shows that the veteran demonstrates no pain 
on motion of the left shoulder/arm at all, no weakness of the 
left shoulder/arm, no limitation of motion of the left 
shoulder/arm, no muscle spasm of the left shoulder/arm, and 
no crepitation of the left shoulder/arm.

4.  The veteran's status post multiple facial fractures with 
open reduction internal fixation mandibular, left orbital and 
left zygomatic arch fractures, loss of tooth number 24, does 
not include loss of part of the skull; although the veteran 
has a scar on his scalp, there has been no objective evidence 
that it is moderate or disfiguring, poorly nourished, with 
repeated ulceration, or tender and painful; the veteran's 
residuals of facial fractures have not caused moderate 
scarring or disfigurement of the face; the veteran's residual 
oral or dental disability is limited to loss of tooth number 
24 with no evidence of osteomyelitis of the maxilla or 
mandible, loss or nonunion or malunion of the maxilla or 
mandible, limited motion of the temporomandibular joint, loss 
of (in whole or part) the ramus, the condyloid process, the 
coronoid process, or palate.  





CONCLUSIONS OF LAW

1.  Traumatic left optic neuropathy is no more than 30 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.79, 4.80, 4.84a, Part 4, Diagnostic Code 
6009-6070 (2000).

2.  Status post closed head injury, post concussive syndrome 
is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Part 4, 
Diagnostic Code 8045 (2000).  

3.  Status post left scapular fracture is not compensably 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Part 4, Diagnostic Code 5299-5203 (2000).  

4.  Status post multiple facial fractures with open reduction 
internal fixation mandibular, left orbital and left zygomatic 
arch fractures, loss of tooth number 24, is not compensably 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, 4.118, 4.150, Part 4, Diagnostic Code (5299-
5296 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the January 2000 rating 
decision of the reasons and bases for the assigned ratings 
for the issues on appeal.  He was further informed in this 
regard in the July 2000 statement of the case.  He failed to 
report for his personal hearing.  He was notified that his 
claim was being certified to the Board and was informed that 
he could still request a hearing and submit evidence and/or 
argument in support of his claim.  The veteran did not 
thereafter request a hearing and/or submit evidence and/or 
argument in support of his claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision and the statement of the case which were 
sent to the veteran informed him of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the veteran was afforded numerous VA 
examinations in order to assess the level of severity of his 
service-connected disabilities.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claims.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  There 
is sufficient evidence of record to decide his claims 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision.


Background

In April 1998, the veteran, as a pedestrian, was struck by a 
car and sustained multiple injuries, in pertinent part, to 
include a left orbit fracture; a left skull fracture; 
multiple left facial fractures to include left zygomatic, 
left mandibular, and condylar fractures; and a left scapular 
fracture.  He was discharged in February 1999.  Following his 
discharge from service, the veteran filed a claim for VA 
disability compensation benefits.  In conjunction with his 
claim, he was afforded several VA examinations.  

In May 1999, the veteran was afforded a VA dental 
examination.  Physical examination revealed no functional 
impairment due to loss of motion and masticatory function 
loss.  The examiner noted that tooth number 24 was missing 
due to the veteran's inservice accident.  The examiner 
indicated that there was no limitation of inter-incisal 
motion.  The examiner stated that the range of motion was 
within normal limits with left deviation upon opening.  The 
examiner reported that there was no bone loss of the 
mandible, maxilla, or hard palate.  

The veteran was afforded a VA brain and spinal cord 
examination in May 1999.  The examiner noted that the veteran 
had been a victim of an automobile-pedestrian accident in 
April 1998 which resulted in multiple facial fractures.  The 
examiner noted that these included a crack extending from the 
left orbit, a left suborbital crack, two areas in the 
zygomatic arch, one in the mandibular ramus, and one in the 
mid mandible.  Also, the examiner noted that nonmetallic 
plates were placed in those regions plus an area just above 
the left mouth in maxillary region.  The mandibular ramus 
fracture was treated with wiring of the jaws.  

The examiner noted that the veteran also had a closed 
fracture of the left scapula which was treated with a sling.  
At the time of the examination, the veteran reported that he 
had some limitation in his ability to lift more than 10-15 
pounds with his left arm.  In addition, he related that when 
trying to lift an object over his head, he sometimes felt 
very vague pain in the scapular region, but no more than 
that.  The veteran denied any problems with facial pain or 
with mastication.  The examiner could not elicit anything 
else suggestive of residual facial fractures outside the area 
of the ophthalmologist.  

Upon physical examination, the examiner noted that the 
appearance of the face was amazingly normal.  The only 
reported scar was across the entire scalp, but the veteran 
could not demonstrate it to the examiner because of his 
current normal hair length.  There was no clearly 
recognizable distortion of facial features.  Mandibular 
motion was normal and there was no crepitation at the 
temporomandibular joints.  Range of motion of the shoulders 
was full with abduction and forward flexion to 180 degrees, 
posterior extension to 55 degrees, internal rotation to 110 
degrees, and external rotation to 90 degrees.  There was no 
palpable abnormality or tenderness over the left scapula.  
The impression was multiple facial fractures as described 
with no evidence by history or examination of any resultant 
problem, outside of the ophthalmologic report; history of 
left scapular fracture with some residual subjectively 
diminished strength of the left arm, but no gross strength 
loss by examination.  A skull series revealed previous left 
zygomaticomaxillary complex fracture deformities with 
fixation plate and screws noted in place; previous mandibular 
fixation with wires; visualized cella and petrous pyramids 
appeared within normal range; no other localized signs of 
bone or brain abnormality observed throughout the submitted 
skull series.  The impression was left zygomaticomaxillary 
complex and mandibular changes.  X-rays of the left scapular 
revealed slight bony irregularity about the scapular notch 
region, presumably post-traumatic in nature, with no other 
localizing signs of bone or soft tissue abnormality observed 
throughout the submitted set of films.  The impression was 
left scapular changes, as noted.  

In May 1999, the veteran was afforded a VA general medical 
examination.  The examiner reviewed the veteran's history of 
his inservice accident.  Currently, the veteran reported that 
he did not have any memory trouble, but his mother, who 
accompanied him to the examination, related that she 
sometimes told him to do things and he forgot.  His mother 
indicated that before the accident, he did not have any 
memory problems.  The veteran denied headaches, hearing loss, 
or difficulty with eating.  He reported having some trouble 
lifting his left arm over his shoulder with some restriction 
in the range of motion and pain, but he otherwise was able to 
use his left arm well.  He denied having any seizures.  The 
veteran reported having poor vision in his left eye, but he 
could see shapes and motion.  

Physical examination revealed that the veteran was in no 
apparent distress.  There was some asymmetry of the face with 
prominence of the left zygomatic arch and slightly lower 
position of the left eye compared with the right.  Neurologic 
examination revealed that he was alert and oriented times 
four.  His speech was normal and he answered questions 
appropriately.  Cranial nerve examination revealed a relative 
afferent pupillary defect on the left.  Fundus examination 
showed a pale disc on the left compared to the right.  Visual 
fields showed an absent inferior hemifield in the left eye 
with finger perception and 20/800 visual acuity in the top 
half of the left field.  Right eye visual acuity and fields 
were normal.  Facial movement was symmetrical.  Palate and 
tongue were symmetrical.  Motor examination was 5/5 
throughout with normal bulk and tone.  Sensation was intact 
to pinprick, proprioception, and vibration.  Cerebellar 
examination including finger-to-nose, heel-to-shin, and rapid 
alternating movements was normal.  It was noted that the 
veteran was right-handed.  Reflexes were trace to absent 
throughout with downgoing toes bilaterally even with 
reinforcement.  Gait including heel-toe and tandem walking 
was negative.  The impression was traumatic left optic 
neuropathy of the left eye with loss of the left inferior 
hemifield and poor visual acuity in the left superior field; 
and status post closed head injury.  The examiner opined that 
the veteran had made a tremendous recovery from what must 
have been a devastating accident.  Since there was some 
question as to residual memory loss, the examiner indicated 
that the veteran would be scheduled for neuropsychological 
testing to assess whether this was present and its extent, 
and to advise regarding compensatory strategies since the 
veteran was planning on returning to school in the Fall.  The 
examiner noted that there was no overt cognitive dysfunction 
notice on this examination. 

The subsequent neuropsychological evaluation included review 
of the claims file as well as neuropsychological testing of 
the veteran.  The examiner noted that the veteran could not 
remember anything in the three days following his inservice 
accident.  Currently, the veteran reported having some memory 
loss.  The examiner noted that the veteran was accompanied to 
the evaluation by his mother who remained in the waiting 
room.  The veteran was dressed appropriately and appeared 
somewhat withdrawn and quiet.  The examiner noted that the 
veteran attempted all tasks asked of him.  The examiner noted 
that there was some variability in his performance that might 
be difficult to interpret.  Initially, the examiner noted 
that the veteran was normally oriented in all spheres.  His 
alertness and attentiveness were well demonstrated throughout 
the testing.  The veteran's overall cognitive abilities were 
in the average range at the 42 percentile rank.  His verbal 
and nonverbal abilities were at similar levels with 34 
percentile and 50 percentile rank, respectively.  His weakest 
performance was on three measures that were correlated on the 
dimension of concentration.  Thus, in tests that directly 
measured concentration or were correlated with it, the 
veteran was below average.  The veteran also performed poorly 
on a test that required visual analysis for missing detail in 
fairly simple visual stimuli.  The examiner noted that this 
was not ordinarily a difficult task and that the veteran's 
performance was anomalous because his performance was 
superior in other visual tasks that were much more 
complicated.  The veteran's performance in abstract reasoning 
task ranged from average to very superior in both verbal and 
nonverbal areas.  His reasoning skills were therefore very 
well demonstrated.  

On a direct measure of simple attention, the veteran's 
performance was somewhat low.  This was also the case on a 
direct measure of more complicated attention.  The veteran 
also did poorly on measures that were associated with 
concentration such as mental arithmetic and complex new 
learning.  On the other hand, the veteran did extremely well 
on some very complex tasks that required sustained 
concentration and keeping visual material in mind 
sufficiently long to manipulate it mentally and come up with 
solutions.  This was the case in three-dimensional assembly 
of blocks and the Halstead category test.  Thus, his 
attention and concentration was variable.  

The examiner noted that the veteran's simple sequential 
reasoning appeared acceptable as was the ability to alter 
cognitive set.  His speed of thinking showed some 
variability, though.  The veteran's complex reasoning 
requiring the analysis of information, integration, and 
problem solution was at least average.  Conceptualization of 
basic similarities was above average.  Complex problem 
solving requiring hypothesis testing and concept formation as 
measured by the Halstead category test was excellent and well 
within normal range.  Executive functions in planning, 
foresight, critical ability, and self-monitoring were well 
demonstrated in simple and complex tasks. 

The veteran showed some variability on visuospatial tasks.  
On some tasks requiring vision, his performance was below 
average, but on other tasks, his performance was superior.  
The veteran's verbal memory functions were average on all 
measures.  Immediate verbal memory was at the 34th 
percentile.  Delayed verbal memory was at the 47th 
percentile.  Verbal recognition memory was at the 37th 
percentile range.  His visual memory was below average in 
immediate visual recall and in delayed visual recall.  This 
was inconsistent with his excellent performance on some 
visual tasks that clearly required visual memory and delayed 
recall, such as the three-dimensional assembly task.  

The examiner's impression was that the veteran's cognitive 
abilities were in the average range.  His verbal and 
nonverbal abilities were at similar levels.  His performance 
was below average in tasks measuring or correlating with 
concentration.  His performance was also low on one 
visuospatial task requiring analysis for missing details.  
Attention and concentration showed some variability.  
Although they were low on some measures, on other complex 
measures that required intact attention and concentration, 
his performance was excellent.  This was the case in the 
complex reasoning tasks of Halstead categories and three-
dimensional assembly.  Visuospatial tasks also showed some 
variability.  Although his performance on reasoning tasks 
ranged from average to very superior, on occasion, a visual 
task would drop below average.  This was also seen in visual 
memory which was unaccountably lower than expected when 
considering such excellent performances with visual material 
as Halstead categories and three-dimensional assembly.  In 
conclusion, the examiner stated that the veteran showed some 
variable performance on attention and concentration and some 
visuospatial tasks.  Factors contributing to this variability 
might be the veteran's difficulty in adapting to one-eyed 
vision.  In addition, the examiner noted that some mild 
residual losses due to head injury might also contribute to 
less than stable attention and concentration.  

In an addendum to the general medical examination, the 
examiner noted that a computerized tomography was performed 
which was normal.  In addition, the examiner noted that 
veteran underwent neuropsychological testing which showed 
variable attention and concentration as well as variable 
performance on visual tasks.  The examiner noted that the 
former might be related to mild residual brain injury and the 
latter to difficulty adjusting to one-eyed vision.  The final 
diagnoses were post-concussive syndrome with mild residual 
deficits in attention an concentration and traumatic optic 
neuropathy of the left eye.

The veteran was also afforded a VA ophthalmologic 
examination.  It was noted that during service, the veteran 
sustained a fracture to the left orbit and rest of skull.  
Objectively, the veteran's uncorrected vision was 20/25 and 
he counted fingers from one foot, right eye and left eye, 
respectively.  Intraocular pressures were 15/15 in both eyes.  
The veteran had poor light reflex in the left pupil.  
Motility was negative.  Slit lamp examination was negative.  
Ophthalmoscopic examination was negative except for advanced 
optic nerve atrophy of the left with some macular atrophic 
changes.  The impression was blindness of the left eye due to 
optic nerve atrophy post-trauma.  The veteran's condition was 
noted to be stable.  The examiner indicated that the 
veteran's damage to his left optic nerve could be attributed 
to a fracture of the left orbit.  

The veteran also underwent a VA psychiatric examination.  
Following a mental status examination, the examiner concluded 
that the veteran did not have a psychiatric disorder.  

In a January 2000 rating decision, the RO, in pertinent part, 
granted service connection for traumatic left optic 
neuropathy, rated as 30 percent disabling effective from 
February 18, 1999; status post closed head injury, post 
concussive syndrome, with residual deficits in attention and 
concentration, rated as 10 percent disabling effective from 
February 18, 1999; status post left scapular fracture, rated 
as non-compensable effective from February 18, 1999; status 
post multiple facial fractures with open reduction internal 
fixation mandibular, left orbital and left zygomatic arch 
fractures, loss of tooth number 24, rated as non-compensable 
effective from February 18, 1999.  The veteran appealed the 
assigned ratings.  


Analysis

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Our review reflects that the veteran's 
disabilities have not significantly changed and that a 
uniform rating for each is appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it is provided that 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1 
(1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  


Traumatic Left Optic Neuropathy

The veteran has been rated under Diagnostic Code 6008-6070 
which governs ratings for residual visual impairment due to 
eye injury.  The Board has considered all relevant diagnostic 
codes in the VA's Schedule for Rating Disabilities.  

The rating schedule provides that loss of use or blindness of 
one eye, having only light perception, will be held to exist 
when there is inability to recognize test letters at 1 foot 
(.30m.) and when further examination of the eyes reveals that 
perception of objects, hand movements or counting fingers 
cannot be accomplished at 3 feet (.91m.), lesser extents of 
visions, particularly perception of objects, hand movements, 
or counting fingers at distances less than 3 feet (.91 m.), 
being considered of negligible utility.  38 C.F.R. § 4.79.

Unhealed eye injuries in chronic form are rated from 10 
percent to 100 percent based on impairment of visual acuity 
or field loss, pain, rest requirements or episodic incapacity 
combining an additional 10 percent rating during continuous 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009.

Blindness in one eye, having only light perception, is 30 
percent disabling, if visual acuity in the other eye is 20/40 
(6/12).  Blindness in one eye, having only light perception, 
is 40 percent disabling, if visual acuity in the other eye is 
20/50 (6/15).  Blindness in one eye, having only light 
perception, is 50 percent disabling, if visual acuity in the 
other eye is 20/70 (6/21).  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6069, 6070.

Combined ratings for disabilities of the same eye should not 
exceed the rating for total loss of vision of that eye, 
unless there is enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80.  The 
best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a)(1).  

In this case, the veteran suffered a left orbit fracture 
during service which resulted in traumatic optic neuropathy 
causing blindness in the left eye. This disability is 
service-connected.  The veteran's right eye vision is not 
service-connected and does not result in blindness.  

Also, pursuant to 38 C.F.R. § 4.78, VA may consider the 
effects of aggravation of visual disability, even though the 
visual impairment of only one eye is service-connected.  
However, in this case, there is no medical evidence of 
aggravation of either eye.  

After reviewing the evidence, the Board finds that 
entitlement to a rating in excess of 30 percent is not 
warranted.  The veteran's left eye has been evaluated under 
Diagnostic Code 6009-6070.  The medical evidence establishes 
that the veteran's inservice injury to his left eye resulted 
in blindness in that eye.  With regard to his right eye, on 
the general VA examination, right eye visual acuity and 
fields were normal.  The VA ophthalmologic examination 
revealed that the right eye uncorrected vision was 20/25.  
Therefore, in the absence of bilateral blindness and since 
this is not a case involving aggravation, a higher rating is 
not warranted.  

In addition, the medical evidence does not establish that the 
veteran has a serious cosmetic defect or blindness of both 
eyes.  Villano v. Brown, 10 Vet. App. 248 (1997); 38 C.F.R. 
§§ 3.383(a)(1), 4.84a, Diagnostic Codes 6061-6070.  

The Board has also considered whether the service-connected 
left eye disability should be rated so as to reflect 
anatomical loss of that eye.  However, as indicated, if only 
one eye's loss of vision is service-connected, and there is 
no blindness in the nonservice-connected eye, as here, then 
the maximum available schedular rating is 30 percent in the 
absence of enucleation or a serious cosmetic defect.  38 
C.F.R. § 4.80.

Accordingly, the Board concludes that the criteria for a 
rating in excess of the current 30 percent rating for 
traumatic left optic neuropathy have not been met since the 
effective date of service connection.  


Status Post Closed Head Injury, Post Concussive Syndrome

The veteran has been rated under Diagnostic Code 8045 which 
governs ratings for brain disease due to trauma.  The Board 
has considered all relevant diagnostic codes in the VA's 
Schedule for Rating Disabilities.  

The rating schedule provides that organic disease of the 
central nervous system are evaluated under the criteria of 38 
C.F.R. § 4.124a, the schedule of ratings for neurological 
conditions and convulsive disorders.  Brain disease due to 
trauma is evaluated under the criteria of Diagnostic Code 
8045.  Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  
In turn, dementia due to head trauma is evaluated under the 
criteria of Diagnostic Code 9304.

As previously noted, the veteran was struck by a car during 
service.  This accident resulted in a left skull fracture.  
The veteran is service-connected for status post closed head 
injury, post-concussive syndrome, with residual deficits in 
attention and concentration.  

The pertinent post-service medical evidence consists of 
several VA examinations and well as neurological testing.  At 
the time of the May 1999 VA general medical examination, the 
veteran reported that he did not have any memory trouble, but 
his mother, who accompanied him to the examination, related 
that she sometimes told him to do things and he forgot.  His 
mother indicated that before the accident, he did not have 
any memory problems.  The veteran denied having headaches or 
hearing loss.  He denied having any seizures.  Neurologic 
examination revealed that he was alert and oriented times 
four.  His speech was normal and he answered questions 
appropriately.  Sensory examination was negative.  Motor 
examination was negative.  Cerebellar examination including 
finger-to-nose, heel-to-shin, and rapid alternating movements 
was normal.  Reflexes were trace to absent throughout with 
downgoing toes bilaterally even with reinforcement.  Gait 
including heel-toe and tandem walking was negative.  The 
pertinent diagnosis was status post closed head injury.  The 
examiner opined that the veteran had made a tremendous 
recovery from what must have been a devastating accident.  
Since there was some question as to residual memory loss, the 
examiner indicated that the veteran would be scheduled for 
neuropsychological testing.  The examiner noted that there 
was no overt cognitive dysfunction notice on the May 1999 
examination.  In addition, a subsequent computerized 
tomography was performed which was normal.

The subsequent neuropsychological evaluation revealed that 
the veteran showed some variable performance on attention and 
concentration and some visuospatial tasks.  The examiner 
indicated that factors contributing to this variability might 
be the veteran's difficulty in adapting to one-eyed vision.  
In addition, the examiner noted that some mild residual 
losses due to head injury might also contribute to less than 
stable attention and concentration.  The examiner who 
performed the May 1999 general medical examination indicated 
that the final diagnoses were post-concussive syndrome with 
mild residual deficits in attention an concentration and 
traumatic optic neuropathy of the left eye.

In addition, a VA psychiatric examination revealed no 
psychiatric impairment or diagnosed disorder.  

The veteran has subjective complaints of memory loss.  VA 
examinations to include neuropsychological evaluation 
confirmed that he has residual deficits in attention an 
concentration.  The veteran has been assigned a 10 percent 
rating for these problems.  In order for a higher rating to 
be warranted, the evidence would have to show that the 
veteran has a diagnosis of multi-infarct dementia associated 
with brain trauma.  This is not the case here.  
Neuropsychological evaluation did not reveal the presence of 
multi-infarct dementia associated with brain trauma and the 
VA psychiatric examination was specifically negative for 
psychiatric impairment or diagnosed psychiatric disorder.  
Moreover, the veteran denies having any other residual 
disability, such as headaches, and no other residual 
disability was shown on examinations.  Therefore, the Board 
finds that the veteran's complaints of memory loss are 
appropriately rated as 10 percent disabling under Diagnostic 
Code 8045. 

Accordingly, the Board concludes that the criteria for a 
rating in excess of the current 10 percent rating for status 
post closed head injury, post concussive syndrome have not 
been met since the effective date of service connection.  


Left Scapular Fracture

The veteran has been rated under Diagnostic Code 5299-5203 
which governs ratings for impairment of the clavicle or 
scapula.  The Board has considered all relevant diagnostic 
codes in the VA's Schedule for Rating Disabilities.  

The rating schedule provides that impairment of the clavicle 
or scapula is rated under Diagnostic Code 5203.  The 
veteran's left side is his minor side as he is right-handed.  
Under Diagnostic Code 5203, impairment to the major and minor 
extremities are rated the same.  Malunion of the clavicle or 
scapula is rated as 10 percent disabling.  Nonunion of the 
clavicle or scapula without loose motion is rated as 10 
percent disabling.  Nonunion of the clavicle or scapula with 
loose motion is rated as 20 percent disabling.  Dislocation 
of the clavicle or scapula is rated as 20 percent disabling.  
Alternatively, the veteran may be rated on limitation of 
motion of the arm.  For limitation of motion of the minor 
shoulder/arm, Diagnostic Code 5201 provide that a 20 percent 
rating is warranted for motion at shoulder level; or when 
motion of the minor extremity is midway between side and 
shoulder level.  The maximum 30 percent rating for the minor 
arm is only warranted when motion of the arm is limited to 25 
degrees from the side.  

The Board notes that the other diagnostic codes relative to 
the areas of the shoulder and arm involve impairment to the 
scapulohumeral articulation as measured by ankylosis and 
other impairment of the humerus as shown by malunion of the 
joint, recurrent dislocation of or at the scapulohumeral 
joint, fibrous union of the humerus, false flail joint, or 
flail shoulder.  In this case, however, there clearly is no 
medical evidence of ankylosis of the scapulohumeral 
articulation, malunion of the humerus, recurrent dislocation 
of or at the scapulohumeral joint, fibrous union of the 
humerus, false flail joint, or flail shoulder.  Accordingly 
Diagnostic Codes 5200 and 5202 are not for application.  

In this case, the veteran suffered a left scapular fracture 
when he was struck by a car during service.  The post-service 
medical evidence includes, in pertinent part, a May 1999 VA 
brain and spinal cord examination as well as a general 
medical examination.  At the time of his May 1999 VA brain 
and spinal cord examination, the veteran complained that he 
had some limitation in his ability to lift more than 10-15 
pounds with his left arm.  In addition, he related that when 
trying to lift an object over his head, he sometimes felt 
very vague pain in the scapular region, but no more than 
that.  Physical examination revealed that range of motion of 
the shoulders was full with abduction and forward flexion to 
180 degrees, posterior extension to 55 degrees, internal 
rotation to 110 degrees, and external rotation to 90 degrees.  
There was no palpable abnormality or tenderness over the left 
scapula.  X-rays of the left scapular revealed slight bony 
irregularity about the scapular notch region, presumably 
post-traumatic in nature, with no other localizing signs of 
bone or soft tissue abnormality observed throughout the 
submitted set of films.  The impression was history of left 
scapular fracture with some residual subjectively diminished 
strength of the left arm, but no gross strength loss by 
examination. 

At the time of his May 1999 general medical examination, the 
veteran reported similar complaints and indicated that he was 
having some trouble lifting his left arm over his shoulder 
with some restriction in the range of motion and pain, but he 
otherwise was able to use his left arm well.  At that time, 
motor examination was 5/5 throughout with normal bulk and 
tone.  In addition, sensation was intact to pinprick, 
proprioception, and vibration. 

In sum, the medical evidence showed no limitation of motion 
of the left arm/shoulder.  Specifically, the veteran 
displayed motion of the left arm and shoulder above shoulder 
level.  Moreover, there was no malunion of the clavicle or 
scapula, nonunion of the clavicle or scapula, or dislocation 
of the clavicle or scapula.  Thus, there is no basis for a 
higher rating as the veteran does not meet the criteria for a 
compensable rating under either Diagnostic Code 5201 or 5203. 

The Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson.  The veteran has no limitation of motion of the left 
shoulder/arm.  Even considering the directives of DeLuca, the 
recent examination showed that the veteran does not exhibit 
any additional functional loss due to painful motion, 
weakness, excess fatigability, or incoordination.  Rather, 
the range of motion was reported as being full.  The examiner 
specifically determined that there was no gross strength loss 
or weakness nor was there abnormal motion.  In regard to 
general functional use, the veteran reports having some 
difficulty with lifting heavy objects overhead, but can 
otherwise use his left shoulder well.  As noted, however, the 
veteran demonstrated full motion and strength objectively 
upon examination.  In essence, the veteran does not manifest 
the functional equivalent of limitation of motion of the arm 
to at least shoulder level.  

The provisions of 38 C.F.R. § 4.59 further clarify that with 
any form of arthritis, painful motion is an important factor 
of disability.  The facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.

In sum, despite the veteran complaints of having vague pain 
and weakness which affect his ability to list his left arm 
over his head, on physical examination, range of motion of 
the left shoulder was normal and the veteran did not report 
pain during the physical manipulation of his left arm and 
shoulder.  The examiner did not indicate that the veteran 
displayed any facial expression, such as wincing, or guarding 
of the left arm or shoulder.  There was no muscle spasm.  
Crepitation was not demonstrated on flexion or movement in 
any direction.  In addition, no gross strength loss was shown 
objectively on the brain and spinal cord examination and the 
veteran's strength was noted to be 5/5 on the general medical 
examination.  Likewise, sensory examination was normal.  X-
rays revealed slight bony irregularity about the scapular 
notch region with no other localizing signs of bone or soft 
tissue abnormality.  

Therefore, while it is the intention to the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint, the evidence in 
this case does not show that the veteran's complaints of pain 
or "vague pain" as he specified result in disability to the 
left arm/shoulder are the equivalent of painful motion which 
is actually disabling.  As noted, there was no limitation of 
motion due to pain, and none of the other manifestations 
described in 38 C.F.R. § 4.59 were elicited on examination.  
The veteran did not complain of pain during the physical 
testing.  Thus, while the veteran may indeed experience 
"vague pain" in the area of his left arm/shoulder, he does 
not have the type of pain which restricts his ability to use 
his left arm/shoulder in the way that painful motion causes 
restriction which is the functional equivalent of limitation 
of motion.  His reports of pain limiting motion simply have 
not been shown, and, as previously noted, the veteran 
essentially reported himself that he was able to use his left 
arm/shoulder well.  

Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and/or 
4.59 do not provide a basis for a higher rating.  

Accordingly, the Board concludes that the criteria for a 
compensable rating for left scapular fracture have not been 
met since the effective date of service connection.  


Status Post Multiple Facial Fractures
With Open Reduction Internal Fixation Mandibular,
Left Orbital and Left Zygomatic Arch Fractures, Loss of Tooth 
Number 24

In this case, the veteran's inservice accident resulted in 
multiple facial fractures with open reduction internal 
fixation mandibular, left orbital and left zygomatic arch 
fractures as well as loss of tooth number 24.  The post-
service medical evidence consists of VA examinations. 

At the time of the May 1999 VA brain and spinal cord 
examination, the examiner noted that the veteran had a crack 
extending from the left orbit, a left suborbital crack, two 
areas in the zygomatic arch, one in the mandibular ramus, and 
one in the mid mandible.  Also, the examiner noted that 
nonmetallic plates were placed in those regions plus an area 
just above the left mouth in maxillary region.  The 
mandibular ramus fracture was treated with wiring of the 
jaws.  The examiner's observations were confirmed on a skull 
series which revealed previous left zygomaticomaxillary 
complex fracture deformities with fixation plate and screws 
noted in place; previous mandibular fixation with wires; 
visualized cella and petrous pyramids appeared within normal 
range; no other localized signs of bone or brain abnormality.  

The veteran denied any problems with facial pain or with 
mastication.  The examiner could not elicit anything else 
suggestive of residual facial fractures outside the area of 
the ophthalmologist.  Physical examination revealed that the 
appearance of the face was amazingly normal.  The only 
reported scar was across the entire scalp, but the veteran 
could not demonstrate it to the examiner because of his 
current normal hair length.  There was no clearly 
recognizable distortion of facial features.  Mandibular 
motion was normal and there was no crepitation at the 
temporomandibular joints.  The impression was multiple facial 
fractures as described with no evidence by history or 
examination of any resultant problem, outside of the 
ophthalmologic report  

At the time of the May 1999 VA general medical examination, 
the veteran again reported no difficulty with eating.  
Physical evaluation on this examination essentially confirmed 
the normal appearance of the face.  It was noted that there 
was some asymmetry of the face with prominence of the left 
zygomatic arch and slightly lower position of the left eye 
compared with the right.  However, facial movement was 
symmetrical and palate and tongue were symmetrical.

The May 1999 VA dental examination essentially showed normal 
dental and masticatory functioning.  The examination revealed 
that the veteran does not have functional impairment due to 
loss of motion and masticatory function loss.  There was no 
limitation of inter-incisal motion.  The range of motion was 
within normal limits with left deviation upon opening.  There 
was no bone loss of the mandible, maxilla, or hard palate.  
The veteran lost tooth number 24 due to the inservice 
accident. 

The veteran has been rated under Diagnostic Code 5296 which 
governs ratings for loss of part of the skull.  The Board has 
considered all relevant diagnostic codes in the VA's Schedule 
for Rating Disabilities.  

The rating schedule provides that under Diagnostic Code 5296, 
loss of part of the skull, both inner and outer tables, with 
area smaller than the size of a 25-cent piece or 0.716 square 
inches (4.619 square centimeters), warrants a 10 percent 
rating.  Loss of part of the skull, both inner and outer 
tables, without brain hernia, of an intermediate area, 
warrants a 30 percent evaluation.  Loss of part of the skull, 
both inner and outer tables, without brain hernia, of an area 
larger than the size of a 50-cent piece or 1.140 square 
inches (7.355 square centimeters), warrants a 50 percent 
rating.  The next highest rating of 80 percent requires loss 
of part of the skull, both inner and outer tables, with brain 
hernia.  38 C.F.R. § 4.71a, Diagnostic Code 5296.

The medical evidence does not show that the veteran has loss 
of part of the skull as shown by an area smaller than the 
size of a 25-cent piece or 0.716 square inches (4.619 square 
centimeters).  Therefore, a compensable rating under 
Diagnostic Code 5296 is not warranted.  

The rating schedule also provides ratings under several 
Diagnostic Codes for scarring of the skin.  Disfiguring scars 
of the head, face and neck are rated under Diagnostic Code 
7800.  Slight scarring warrants a non-compensable rating; 
moderate and disfiguring scarring warrants a 10 percent 
rating; severe scarring especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles warranted 
as 30 percent rating; complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement warrants a 50 percent rating.  Scars 
which are superficial, poorly nourished, with repeated 
ulceration are rated under Diagnostic Code 7803.  Scars which 
are superficial, tender and painful on objective 
demonstration are rated as 10 percent disabling under 
Diagnostic Code 7804. 

In this case, the veteran has scarring on his scalp, but it 
cannot be viewed as it is covered by his hair.  There was no 
objective evidence that it is moderate or disfiguring, 
particularly since it is covered, nor was there objective 
evidence that it is poorly nourished, with repeated 
ulceration, or tender and painful.  Therefore, a compensable 
rating for scarring on the head is not warranted.  

The veteran's face was also injured, but VA examinations 
reveal that the appearance is basically normal.  Although 
there is some asymmetry of the face with prominence of the 
left zygomatic arch and slightly lower position of the left 
eye compared with the right, the basic appearance was 
determined to be normal and not distorted.  A higher 
compensable rating requires moderate scarring or 
disfigurement which is not shown.  Therefore, a compensable 
rating for scarring on the facial area is not warranted.  

With regard to residual oral or dental disability, the rating 
schedule provides disability ratings under Diagnostic Codes 
9900 to 9916.  Under those codes, compensable ratings are 
warranted if any of the following is shown: osteomyelitis of 
the maxilla or mandible; loss, nonunion, malunion, of the 
maxilla or mandible; limited motion of the temporomandibular 
joint; loss of, in whole or part, the ramus, the condyloid 
process, the coronoid process, or palate.  

The medical evidence shows that the veteran suffered injuries 
to include a left zygomaticomaxillary complex fracture which 
required fixation with plate and screws.  In addition, injury 
to his mandible required fixation with wires.  Fortunately, 
the veteran's dental/jaw injuries responded well to the 
inservice treatment.  Currently, he does not have functional 
impairment due to loss of motion and masticatory function 
loss.  The veteran does not have osteomyelitis of the maxilla 
or mandible; loss, nonunion, malunion, of the maxilla or 
mandible; limited motion of the temporomandibular joint; loss 
of, in whole or part, the ramus, the condyloid process, the 
coronoid process, or palate.  The veteran denied any problems 
with facial pain or with mastication.  

With regard to his missing tooth, Diagnostic Code 9913 does 
not provide a compensable rating for the loss of one tooth 
due to trauma, rather, in order for a compensable rating to 
be warranted, all of the upper teeth must be lost, or all of 
the lower teeth must be lost, or all of the upper and lower 
teeth on one side must be lost.  The veteran lost only one 
tooth.  

In light of the foregoing, a compensable rating based on oral 
or dental impairment is not warranted.  

Accordingly, the Board concludes that the criteria for a 
compensable rating for status post multiple facial fractures 
with open reduction internal fixation mandibular, left 
orbital and left zygomatic arch fractures, loss of tooth 
number 24, have not been met since the effective date of 
service connection.  



ORDER

A higher rating for traumatic left optic neuropathy is 
denied.

A higher rating for status post closed head injury, post 
concussive syndrome, with residual deficits in attention and 
concentration, is denied.

A higher rating for status post left scapular fracture, is 
denied.  

A higher rating for status post multiple facial fractures 
with open reduction internal fixation mandibular, left 
orbital and left zygomatic arch fractures, loss of tooth 
number 24, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

